Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 16, 2020

                                    No. 04-20-00459-CV

                                    Nicholas MARTINI,
                                         Appellant
                                             v.
                                Carla HILEMAN-MARTINI,
                                         Appellee

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 18-09-58710-CV
                     Honorable Michael Ventura Garcia, Judge Presiding


                                       ORDER
        Appellant’s notice of restricted appeal was due on August 31, 2020, and a motion for
extension of time to file the notice of appeal was due on September 15, 2020. On September 15,
2020, appellant filed a motion for extension of time with the notice of appeal attached.

        We GRANT appellant’s motion for an extension of time and accept appellant’s notice of
appeal. The docketing statement is due September 25, 2020, and the clerk’s record and
reporter’s record are due October 16, 2020.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                   Clerk of Court